Citation Nr: 1739611	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability (also claimed as arthritis).

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) also claimed as emphysema.

3. Entitlement to a compensable evaluation for granulomas due to pneumonia (claimed as lung spots, previously denied as residuals of pneumonia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to January 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.

The Veteran testified at a hearing before a Veterans Law Judge by videoconference from the RO in March 2017.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation for granulomas due to pneumonia (claimed as lung spots, previously denied as residuals of pneumonia) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence received since the August 1982, September 1993, and February 2003 rating decisions that denied service connection for a left knee disability does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

2. The Veteran's COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated January 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  


II. Request to Reopen Previously Denied Claim

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Veteran's claim for service connection for a left knee disability was denied in an August 1982 rating decision on the basis that the evidence did not show a continuity of pain from date of discharge to current date.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the August 1982 denial, the evidence revealed the following facts.  The Veteran's service treatment records (STRs) did not show any complaints, treatment, or diagnoses related to a left knee disability.  VA treatment records show that he was first treated for a left knee disability in April 1982, many years after release from active duty.  The Veteran filed claims to reopen the issue which were denied by the RO in September 1993 and February 2003.  In September 1992, the RO found that the evidence submitted showed current medical complaints many years post service and did not establish service incurrence.  In February 2003, the RO found that the Veteran had submitted no new evidence to support the claim to reopen.  Evidence received since the last final February 2003 rating decision includes VA treatment records, VA examination reports, and the Veteran's testimony and statements.

The Board has considered all the evidence received since the February 2003 rating decision.  VA examinations completed after February 2003 rating decision reflect continued complaints and treatment for a left knee disability.  Specifically and most recently, a June 2014 VA knee examination indicated that the Veteran continued to suffer from a left knee disability.  This evidence is new in that it did not exist at the time of the last denial of the claim; however, it is not material as it does not address to an un-established fact necessary to substantiate the claim.  

The remaining evidence of record received after the February 2003 rating decision fails to provide any new evidence to show that the Veteran's left knee disability was incurred in service, is otherwise related to service, or that it is related to a service-connected disability.  The reason for the August 1982 and later denials was based on the finding that there was no evidence that the condition was as a result of service.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2016).  Therefore, the claim of entitlement to service connection for a left knee disability is not reopened.

III. COPD

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his COPD is the result of his active service.

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of COPD.  See August 2009 VA medical treatment note. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, Veteran's service treatment records are negative of a diagnosis or complaint of a COPD.  An August 2009, April 2010, and November 2010 VA medical treatment notes indicates a visit by the Veteran with a diagnosis of COPD.

In February 2012, the Veteran attended a VA respiratory conditions examination.  The examiner diagnosed COPD as of April 2001 in addition to lung granuloma.  Examiner noted that the Veteran was diagnosed with Influenza in 1945 in service and was noted to have "man minute" areas of calcification throughout both lungs, which appeared completely hard.  Had no further respiratory conditions until diagnosed with COPD in April 2001.  X-ray continues to show same granulomas.  The examiner opined that the Veteran's COPD was less likely than not incurred n or caused by an in-service injury, event, or illness.  The stated rationale was that given evidence of multiple calcifications in, x-ray in service, and given no further respiratory diseases (which could cause calcifications/granulomas) until recent diagnosis of COPD, and given the same findings of calcifications/granulomas on x-ray up until the latest x-ray in 2006, it is at least as likely as not that current granulomas are due to the calcifications seen in service at the time Veteran had influenza.  Further, it was remarked that there is no evidence in the medical literature that COPD can cause granulomas; therefore current granulomas cannot be attributed to diagnosis of COPD.

In June 2014, the Veteran attended a VA respiratory conditions examination for his service connected granulomatous disease.  The examiner diagnosed COPD as of April 2001 in addition to granulomatous disease.  

In March 2017, the Veteran attended a Board Hearing.  He testified that he had trouble breathing and he has been on a breathing machine for twenty years.  Further, he indicated that his breathing is a "little bit worse" now than in service.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against a finding that the COPD manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  In pertinent part, the Veteran was not diagnosed with COPD until 2001, many years after service.  In addition, the Board finds that the February 2012 opinion is the most probative evidence.  The examiner considered the history in detail, and provided a definitive opinion that was adequately supported by reasons.  The opinions were accompanied by a rationale for the conclusion reached; specifically supporting medical literature.  Accordingly, it is given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008).

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372.  The Veteran is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of COPD, as such is a complex disorder which requires specialized medical knowledge.  Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service.  Id.   

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's COPD did not manifest in service, or indeed for many years thereafter.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disability has not been received, and the petition to reopen this claim is denied. 

2. Service connection for COPD is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran s claim.  38 C.F.R. § 3.159 (2016).  

The Veteran attended a Board Hearing in March 2017.  He testified to worsening symptoms of his granulomas, specifically, difficulty breathing, shortness of breath, and the use of an inhaler.  The Veteran last attended a VA respiratory examination in June 2014.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of granulomas, the Veteran should be afforded a VA examination to assess the severity of his granulomas.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from November 2016.  Ask the Veteran to provide a release for private treatment records obtain any records reported.

2. Schedule the Veteran for a VA respiratory examination with the appropriate specialist to determine the current severity of his service-connected granulomas.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and specifically differentiate symptoms associated with his service connected granulomas vs. his non service connected COPD.

3. Thereafter, re-adjudicate the Veteran's claim for increased rating for granulomas disability.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


